542-/5
                                 ELECTRONIC RECORD




COA#       06-14-00112-CR                        OFFENSE:        3


STYLE:     Rashad Lee v. The State of Texas      COUNTY:         Morris

COA DISPOSITION:      Affirmed                   TRIAL COURT:    76th District Court



DATE: 04/09/15                    Publish: No    TC CASE #:      10,947CR




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:   Rashad Lee v. The State of Texas                                 542 -/T
          PRO SE                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     ^fUScTb                                          JUDGE:

DATE: Ot/u/jW'S                                       SIGNED:                          PC:

JUDGE:    P,/u {J^^Z-                                 PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD